     Case 4:18-cr-00589-JAS-EJM Document 155 Filed 06/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                      No. CR-18-00589-001-TUC-JAS (EJM)
10                   Plaintiff,                      ORDER
11    v.
12    Bryan Steven Alvarez-Dominguez, et al.,
13                   Defendants.
14
15          Pending before the Court is a Report and Recommendation issued by Magistrate
16   Judge Erik J. Markovich.        In the Report and Recommendation, Magistrate Judge
17   Markovich recommends denying defendant’s Motion to Dismiss the Indictment (Doc. 69).
18   As the Court finds that the Report and Recommendation appropriately resolved the motion,
19   the objections are denied.1
20          Accordingly, IT IS HEREBY ORDERED as follows:
21          (1) Magistrate Judge Markovich’s Report and Recommendation (Doc. 121) is
22   accepted and adopted.
23
24          1
                The Court reviews de novo the objected-to portions of the Report and
25   Recommendation. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for
26   clear error the unobjected-to portions of the Report and Recommendation. See Johnson v.
27   Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree,
28   14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
     Case 4:18-cr-00589-JAS-EJM Document 155 Filed 06/29/20 Page 2 of 2



 1         (2) Defendant’s Motion to Dismiss the Indictment (Doc. 69) is DENIED.
 2         Dated this 26th day of June, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
